This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2016).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A16-0753

                                      Tony Thiel,
                                       Relator,

                                          vs.

                         Independent School District No. 803,
                                    Respondent.

                                Filed January 9, 2017
                                      Affirmed
                               Smith, Tracy M., Judge

                          Independent School District No. 803

Sharon L. Van Dyck, Andrew T. James, Fafinski Mark & Johnson, P.A. Eden Prairie,
Minnesota (for relator)

Maggie R. Wallner, Adam C. Wattenbarger, Kennedy & Graven, Chartered, Minneapolis,
Minnesota (for respondent)

      Considered and decided by Johnson, Presiding Judge; Reyes, Judge; and Smith,

Tracy M., Judge.

                       UNPUBLISHED OPINION

SMITH, TRACY M., Judge

      Relator Tony Thiel challenges a decision made by the school board of respondent

Independent School District No. 803 not to renew his football and baseball coaching

contracts and to terminate his employment as activities director. Thiel asserts that the

school board’s decision must be reversed (1) because of a procedural irregularity in the
form of a violation of the Minnesota Open Meeting Law and (2) because the school board

based its decision on parent complaints in violation of Minn. Stat. § 122A.33 (2016).

Because the record reflects that the school board’s proceedings were procedurally regular

and the school board did not base its decision solely on the existence of parent complaints,

we affirm.

                                          FACTS

       Tony Thiel is the former activities director, head baseball coach, and head football

coach for Independent School District No. 803. Thiel was a coach in Wheaton for 23 years

pursuant to one-year coaching contracts subject to renewal by the school board. His

employment as activities director was at will and could be terminated at any time at the

discretion of the school board.

       The superintendent informed Thiel on December 4, 2015, that the school board did

not intend to renew his coaching contracts and that he may be terminated from his activities

director position. Thiel sent a letter to the superintendent on December 8 concerning the

December 4 conversation. Thiel’s December 8 letter alleges that the superintendent

informed Thiel that his coaching contracts would not be renewed “due to parent concerns

in both sports.” The superintendent responded to Thiel in a December 10 letter, stating, “I

did not say that parent concerns are ‘the’ reason that the Board is considering your non-

renewal. Concerns have been expressed by others and the Board wants to move in another

direction in the coaching for football and baseball.”

       The superintendent conveyed to the school board members the “general nature” of

the complaints against Thiel prior to the board meeting.         At its open meeting on


                                             2
December 14, the school board voted not to renew Thiel’s coaching contracts and approved

the termination of Thiel’s employment as activities director. The school board did not

discuss the reasoning behind its decisions at the December 14 meeting. The school board

sent two letters to Thiel on December 21 notifying him of its decisions.

       Thiel’s attorney sent a letter to the superintendent and school board chairperson on

December 21 requesting that the school board inform Thiel of the reasons behind the school

board’s decisions. The superintendent responded in a letter on January 4, 2016, explaining

“(a) the School Board desires to move in a new direction and coaching style; and

(b) concerns about your conduct were raised by parents, other coaches and Board

members.” The superintendent noted that Thiel’s employment as activities director was at

will and the school board was not required to provide a reason for termination of that

appointment. In a January 11 letter to the superintendent and chairperson of the school

board, Thiel requested an opportunity to respond to the complaints against him.

       The superintendent signed an affidavit, dated February 17, summarizing the

complaints brought by parents, board members, and other coaches against Thiel. The

affidavit   also   included   an   attached   document    of   handwritten   notes   taken

contemporaneously by the superintendent while receiving oral complaints regarding Thiel.

The affidavit concludes by stating that the superintendent “conveyed the general nature of

these complaints to school board members prior to the December 14, 2015 meeting.”

       Thiel and his attorney appeared before the school board at an open meeting on

March 14.     Thiel’s attorney questioned Thiel about the complaints alleged in the

February 17 affidavit. The affidavit states that Thiel made inappropriate comments toward


                                              3
student athletes. Thiel’s attorney asked Thiel if he once told a student, “[I] bet if you had

a plate of pancakes on the plate you’d get there faster.” Thiel dismissed his comments as

a “running joke.” Thiel denied that he told a student athlete “if he wasn’t so fat he would

be able to run.” He claimed he has never “called an athlete fat” and has never used “this

kind of negative language with any athlete.”

       The affidavit alleges that Thiel talked negatively about the performance of the teams

he coached. Thiel admitted, “[O]ther coaches always ask me how’s your team going to be

and I say I hope we win two games. I’m not an arrogant coach who says we will win every

game, I just don’t do that.” Thiel denied allegations made by a teacher that he talked with

someone at a St. Paul Saints’ game about how much the school’s baseball team “sucks.”

He emphasized that he does not have a “general negative attitude” and the football team

has had 17 winning seasons during his tenure as coach.

       The school board unanimously voted to affirm its decision not to renew Thiel’s

coaching contracts.

       Thiel seeks review by writ of certiorari.

                                       DECISION

       We review a school board’s quasi-judicial employment decision by writ of

certiorari. Dokmo v. Indep. Sch. Dist. No. 11, Anoka-Hennepin, 459 N.W.2d 671, 673

(Minn. 1990). Certiorari review of school board decisions is confined to “questions

affecting the jurisdiction of the board, the regularity of its proceedings, and, as to the merits

of the controversy, whether the order or determination in a particular case was arbitrary,

oppressive, unreasonable, fraudulent, under an erroneous theory of the law, or without any


                                               4
evidence to support it.” Id. (quoting State ex rel. Ging v. Bd. of Educ. of Duluth, 213 Minn.

550, 571, 7 N.W.2d 544, 556 (1942)). Certiorari “cannot be used to review decisions

purely of fact or to determine the weight of evidence, nor to review decisions based upon

conflicting evidence.” Id. (quoting Ging, 213 Minn. at 571, 7 N.W.2d at 556).

       The scope of review is limited to the record made by the school board. State ex rel.

Butters v. Elston, 214 Minn. 205, 211-12, 7 N.W.2d 750, 753 (1943). The school board

bears the burden of making a sufficient record to “prove its actions were justified.” Dokmo,

459 N.W.2d a6 676. The school board “should state with clarity and completeness the

facts and conclusions essential to its decision so that a reviewing court can determine from

the record whether the facts furnish justifiable reason for its action.” Exner v. Minneapolis

Pub. Schs., Special Sch. Dist. No. 1, 849 N.W.2d 437, 442 (Minn. App. 2014). If the school

board’s record is insufficient, we may remand the case for additional findings or reverse

for lack of substantial evidence supporting the school board’s decision. Id. at 442. We

defer to the school board’s credibility assessments. Downie v. Indep. Sch. Dist. No. 141,

367 N.W.2d 913, 916 (Minn. App. 1985), review denied (Minn. July 26, 1985).

I.     The December 14 school board meeting was procedurally regular.

       We first consider Thiel’s argument that the school board’s December 14 meeting

was procedurally irregular because the school board violated the Minnesota Open Meeting

Law by forging a consensus before the December 14 meeting. The school board argues

that Thiel has presented no evidence to support his claim and that, in any event, Open

Meeting Law claims are outside of our jurisdiction on certiorari review.




                                             5
         This court may review the regularity of the school board’s proceedings on certiorari

review.     Dokmo, 459 N.W.2d at 673.           Administrative proceedings are presumed

procedurally regular, and the party alleging otherwise bears the burden of proof. Buchwald

v. Univ. of Minn., 573 N.W.2d 723, 727 (Minn. App. 1998), review denied (Minn. Apr. 14,

1998).

         As a threshold matter, the school board argues that this court does not have subject-

matter jurisdiction to consider on certiorari review Thiel’s claim under the Minnesota Open

Meeting Law and that this claim should be presented before a district court. A district court

may hold any person who violates the Open Meeting Law personally liable in the form of

a civil penalty. Minn. Stat. § 13D.06, subd. 1 (2016). A district court may not invalidate

an agency action for a violation of the Open Meeting Law. In re D & A Truck Line, Inc.,

524 N.W.2d 1, 6 (Minn. App. 1994). Thiel counters that he is not asserting a claim under

the Open Meeting Law; he is alleging a procedural irregularity, which is a legitimate issue

for certiorari review.     Dokmo, 459 N.W.2d at 673 (permitting this court to review

procedural irregularities of school board decisions on certiorari review). The school board

does not dispute that it follows open meeting procedures, so, to the limited extent of

reviewing for procedural irregularity, we address Thiel’s argument.

         The Minnesota Open Meeting Law requires school board meetings to be open to the

public. Minn. Stat. § 13D.01, subd. 1(b)(1) (2016). “Meetings” are “those gatherings of a

quorum or more members of the governing body . . . at which members discuss, decide, or

receive information as a group on issues relating to the official business of that governing

body.” Moberg v. Indep. Sch. Dist. No. 281, 336 N.W.2d 510, 518 (Minn. 1983). The


                                               6
statute does not prevent members from sharing information in letters, telephone

conversations, or discussing matters in small, private conversations. Id. at 518. Private

discussions “become improper when designed to avoid public discussion altogether, to

forge a majority in advance of public hearings on an issue, or to hide improper influences

such as the personal or pecuniary interest of a public official.” Id. at 517-18. “[S]erial

meetings in groups of less than a quorum for the purposes of avoiding public hearings or

fashioning agreement on an issue may also be found to be a violation of the statute

depending upon the facts of the individual case.” Id. at 518.

       Thiel alleges that the school board met in private to forge a consensus prior to the

December 14 meeting. The superintendent’s February 17 affidavit acknowledges that the

superintendent “conveyed the general nature of [the complaints against Thiel] to school

board members prior to the December 14, 2015 meeting.” The Minnesota Open Meeting

Law does not prohibit the superintendent from providing information about the complaints

against Thiel to board members in advance of the December 14 meeting. Thiel lacks any

evidence that school board members met in private or attempted to forge a consensus

outside of the December 14 meeting. Thiel’s only argument is that no discussion occurred

at the December 14 meeting and therefore discussion must have occurred outside of the

open meeting. The board members, however, may have individually cast their votes

without previously holding private meetings to forge a consensus. Thiel has not met his




                                            7
burden of proving that the school board’s proceedings were irregular. Buchwald, 573

N.W.2d at 727.1

II.    The school board did not base its decision solely on the existence of parent
       complaints as prohibited by Minn. Stat. § 122A.33, subd. 3.

       We turn to Thiel’s argument that school board’s decision not to renew his coaching

contracts violated Minn. Stat. § 122A.33 because the school board relied on parent

complaints in making its decision. The school board argues that the existence of parent

complaints was not the only reason for not renewing a coaching contract.

       A school board may renew a coach’s contract “as the board sees fit.” Minn. Stat.

§ 122A.33, subd. 2. Minn. Stat. § 122A.33, subd. 3, however, provides that “[t]he

existence of parent complaints must not be the sole reason for a board not to renew a

coaching contract.” Whether the school board here relied solely on parent complaints turns

on interpretation of Minn. Stat. § 122A.33, subd 3. We review questions of statutory

construction de novo. Lee v. Lee, 775 N.W.2d 631, 637 (Minn. 2009). If the language of

the statute is unambiguous, “the letter of the law shall not be disregarded under the pretext

of pursuing the spirit.” Minn. Stat. § 645.16 (2016).

       The statute is unambiguous, and we therefore must give effect to its plain language.

Minn. Stat. § 645.08(1) (2016). Thiel misconstrues the statute as prohibiting a school board


1
  Even if Thiel could establish that the December 14 school board meeting was procedurally
irregular, he would not be entitled to the remedy he seeks—invalidation of the school
board’s decision and restoration of his coaching contracts. In re D & A Truck Line, Inc.,
524 N.W.2d at 6 (Minn. App. 1994) (concluding that invalidation of an agency action “is
not the correct remedy for a violation of the Open Meeting Law”). Moreover, the school
board met again in March at an open meeting at which Thiel argued his case, and the board
members again voted not to renew Thiel’s contracts.

                                             8
from relying on parent complaints—even complaints of other coaches and board members

if their children attend school in the district. The school board argues that it would be

absurd if the statute estopped the school board “from taking any action because the

knowledge originated from a parent.” We agree with the school board’s interpretation.

We construe statutes “to avoid absurd results and unjust consequences.” Am. Family Ins.

Grp. v. Schroedl, 616 N.W.2d 273, 278 (Minn. 2000). The plain language of the statute

bars the school board from basing its decision on the “existence” and not the substance of

parent complaints. Id. A broad interpretation of “existence of parent complaints” would

bar a school board from basing a nonrenewal decision on serious allegations made by

parents that the coach jeopardizes the health and wellness of student athletes. Minn. Stat.

§ 122A.33, subd. 3, only prohibits a school board from not renewing a coaching contract

based solely on “[t]he existence of parent complaints.”

      Sufficient evidence in the record establishes that the school board based its decision

on the substance of the complaints brought by parents, other coaches, and board members.

The school board bears the burden of making a sufficient record to justify its actions.

Elston, 214 Minn. at 211-12, 7 N.W.2d at 753. We will reverse a school board decision if

it is “without any evidence to support it.” Dokmo, 459 N.W.2d at 673. The February 17

affidavit establishes that Thiel made disparaging remarks about the students and teams he

coached.2 Thiel admitted that he made some of these disparaging remarks but claims to


2
  Thiel argues that the superintendent’s affidavit must be excluded from the record because
the affidavit is dated February 17, 2016, and the school board’s decision was made on
December 14, 2015. In an order dated July 14, 2016, we concluded that the affidavit was
properly part of the record because the school board’s nonrenewal decision was not final

                                            9
have refuted the allegations against him at the March 14 meeting. The school board may

have reasonably found Thiel’s testimony not credible, and we defer to the school board’s

credibility assessments. Downie, 367 N.W.2d at 916. The school board also decided “to

move in a new direction and coaching style.” Therefore, the school board did not base its

decision not to renew Thiel’s coaching contracts solely on the existence of parent

complaints. Minn. Stat. § 122A.33, subd. 3.

      Because sufficient evidence establishes that the school board based its decision on

the substance of complaints by parents, other coaches, and board members, we reject

Thiel’s argument that the school board violated Minn. Stat. § 122A.33, subd. 3. Dokmo,

459 N.W.2d at 673.

      Affirmed.




until it was reaffirmed at the March 14 meeting. Order, Thiel v. Indep. Sch. Dist. No. 803,
A16-0753, at 1-2 (Minn. App. July 14, 2016) (citing Christopher v. Windom Area Sch. Bd.,
781 N.W.2d 904, 908 (Minn. App. 2010), review denied (Minn. June 29, 2010)).

                                            10